Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 9 are drawn to a data-driven process negotiation system to integrate data domains which issues home domains, the home domain is issued to one or more home subjects, permits and provides setup and use of subdomains, home domain evaluate, negotiate, coordinate, transact, and monitor potential and actual agreements and exchanges using guest domains, identifies and monitors the state class of current, proposed and approved process, home domains can request one or more links, records or message to be arranged to at least one of potential and actual guest domains, establishment a bidirectional link, the state class is determined and placed in a record in or for given at least one of home domains, said state class is used to instruct system how to process said event, process, object and evaluation via said at least one of home domains, guest domains, classified in H04L63/06.
s 7-8 and 10-17, are drawn to a method for accessing objects, storing current state of subjects and objects, identifying said subjects, processing data about said subjects including relevant context data related to said subjects, storing any changes that result in the state of said subjects and objects, classified in G06F16/93, G06F16/24.
The invention are distinct each from the other because of the following reasons:
Inventions I and II are disclosed as different combinations, which are not connected is design, operation or effect.  Theses combinations are independent if it can be shown that (1) they are not disclosed as capable of use together, (2) they have different modes of operation, (3) they have different functions, or (4) they have different effects (MPEP. 806.04, MPEP. 808.01).  In the instant case, invention I is directed to a data-driven process negotiation system to integrate data domains which issues home domains, the home domain is issued to one or more home subjects, permits and provides setup and use of subdomains, home domain evaluate, negotiate, coordinate, transact, and monitor potential and actual agreements and exchanges using guest domains, identifies and monitors the state class of current, proposed and approved process, home domains can request one or more links, records or message to be arranged to at least one of potential and actual guest domains, establishment a bidirectional link, the state class is determined and placed in a record in or for given at least one of home domains, said state class is used to instruct system how to process said event, process, object and evaluation via said at least one of home domains, guest domains.  The invention II is directed to a method for accessing objects, storing current 
These inventions are distinct for the reason given above and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO’s classification subclass as following:
(a) The Group I search (claims 1-6 and 9) would require use of search class/subclass H04L63/06 (not require for the invention II).
(b) The Group II search (claims 7-8, and 10-17) would require use of search class/subclass G06F16/93, G06F16/24 (not require for the invention I). 

A telephone call was made on May 05, 2021 to Applicants’ Representative, Mr. King William (Reg. No. 46,830) and left a message to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicants are advised that the response to this requirement to be completed must include an election of the invention to be examined even though the requirement is traversed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the applicant (see 35 U.S.C 133, M.P.E.P 710.02, 710.02 (b)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444